Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 1 of 42




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  MISHELLE GARCIA TLAMAYO,
                                                          CASE NO.: 1:21-cv-0985
                          Plaintiff,

  vs.

  TEVA PHARMACEUTICALS USA, INC.;
  TEVA WOMEN’S HEALTH, LLC;
  DURAMED PHARMACEUTICALS, INC. dba
  TEVA WOMEN’S HEALTH, INC.,

                          Defendants.




                                           COMPLAINT


         COMES NOW, Plaintiff against Defendants Teva Pharmaceuticals USA, Inc., Teva

  Women’s Health, LLC, formerly known as Teva Women’s Health, Inc., Duramed

  Pharmaceuticals, Inc. doing business as Teva Women’s Health, Inc., as follows:

                                         INTRODUCTION

         1.      This is an action for damages relating to the Defendants’ design, manufacture,

  surveillance, sale, marketing, advertising, promotion, labeling, packaging, and distribution of

  ParaGard Intrauterine medical device (hereinafter “ParaGard IUD”).

         2.      The ParaGard IUD is an intrauterine device, however, it is regulated as a drug. It is

  placed into the uterus to prevent conception.




                                                   1
                                             COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 2 of 42




          3.      The ParaGard IUD has a propensity to break at the arms upon explant resulting in

  serious injuries.

          4.      Plaintiff used the ParaGard IUD, and as a result of its use, suffered injuries.

                                     GENERAL ALLEGATIONS

          5.      Plaintiff, MISHELLE GARCIA TLAMAYO (“Plaintiff”), by and through

  Plaintiff’s attorneys, Levin Simes Abrams LLP and The Michael Brady Lynch Firm, bring this

  action for personal injuries suffered as a result of using the defective and dangerous ParaGard IUD.

          6.      The ParaGard IUD is prescribed to prevent conception, and at all times relevant

  hereto, were manufactured, designed, tested, packaged, labeled, marketed, advertised, promoted,

  distributed, and sold by Defendants. On information and belief, Plaintiff used the ParaGard IUD

  resulting in injuries.

                                                PARTIES

          7.      At all times relevant to this action, Plaintiff, was an individual, citizen and resident

  of the state of Colorado.

          8.      Plaintiff was implanted with the ParaGard IUD in 2009. It was removed in 2019,

  resulting in injuries.

          9.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva Pharmaceuticals” or “Teva

  USA”) is a corporation with headquarters located at 3411 Silverside Rd.. in Wilmington,

  Delaware. At times relevant to this action, Teva USA designed, developed, manufactured, and

  marketed the ParaGard IUD at issue. At times relevant to this action, Teva USA communicated

  with the United States Department of Health and Human Services, Food and Drug Administration

  (“FDA”) regarding the sale, use, and safety concerns related to ParaGard IUDs, which includes




                                                     2
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 3 of 42




  managing product recalls, investigating adverse events from ParaGard IUD users, and performing

  mandatory reporting to FDA regarding ParaGard IUD.

           10.   At times relevant to this action, Teva Pharmaceuticals USA, Inc., was involved in

  regulatory communications, and medical communications, including but not limited to

  communications with physicians, doctors, the Food and Drug Administration and other medical

  personnel, which led to activities giving rise to failure to warn, negligence, gross negligence,

  common law fraud, negligent misrepresentation, breach of warranty, and a violation of consumer

  protection laws.

           11.   Defendant Teva Women’s Health, Inc., (“Teva Women’s Health”) is a corporation

  with headquarters located at 5040 Duramen Rd., in Cincinnati, Ohio, and is and/or was a wholly

  owned subsidiary of Defendant Teva USA, and/or operated as a successor-in-interest to Duramed

  Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., and/or assumed Duramed

  Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., in a name change after its

  acquisition by Teva USA. Teva Women’s Health, Inc., converted into Teva Women’s Health, LLC

  in 2017 and continues to operate as Teva Women’s Health, LLC. At times relevant to this action,

  Teva Women’s Health designed, developed, manufactured, and marketed the ParaGard IUD at

  issue.

           12.   Defendant Teva Women’s Health, LLC is a corporation with headquarters located

  at 5040 Duramen Rd., in Cincinnati, Ohio and is and/or was a wholly owned subsidiary of

  Defendant Teva Pharmaceuticals. Teva Women’s Health, LLC is the product of an entity

  conversion pursuant to California Corp Code §17540, and Del. Code Ann. Tit. 8, 266. Teva

  Women’s Health, Inc., converted into Teva Women’s Health, LLC and continues to operate as a




                                                 3
                                            COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 4 of 42




  limited liability company instead of an incorporation. Teva Women’s Health, LLC formerly

  known as Teva Women’s Health, Inc., shall herein be collectively referred to as “Teva Women’s

  Health”.

         13.       Accordingly, Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals,

  Inc., d/b/a Teva Women’s Health Inc., (hereafter referred to as “Duramed”), acquired FEI

  Women’s Health in 2005 wherein the asset of ParaGard was acquired in the deal. Duramed was

  acquired by Teva USA in 2008 wherein its name was changed to Teva Women’s Health, Inc., a

  wholly-owned subsidiary of Teva USA.

         14.       At times relevant hereto and alleged herein, the Teva Defendants conducted and

  continue to regularly conduct substantial business within the State of Colorado, which included

  and continues to include, the research, safety surveillance, manufacture, sale, distribution, and

  marketing of the ParaGard IUD, which is distributed through the stream of interstate commerce

  into the State of Colorado.

         15.       Hereinafter the aforementioned Defendants may collectively be referred to as

  “Defendants.”

         16.       At all relevant times, each Defendant acted in all aspects as the agent and alter ego

  of each other.

         17.       At times relevant and material hereto, Defendants were engaged in the business of,

  or were successors-in-interest to entities engaged in the business of, researching, developing,

  designing, formulating, licensing, manufacturing, testing, producing, processing, assembling,

  packaging, inspecting, distributing, selling, labeling, monitoring, marketing, promoting,

  advertising, and/or introducing into interstate commerce throughout the United States, and in the




                                                     4
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 5 of 42




  State of Colorado, either directly or indirectly, through third-parties, subsidiaries and/or related

  entities, the ParaGard IUD, a drug used in the prevention of pregnancy, implanted in patients

  throughout the United States, including Plaintiff.

         18.     At all times alleged herein, Defendants were engaged in the business of, or were

  successors-in-interest to entities engaged in the business of, researching, designing, formulating,

  compounding, testing, manufacturing, producing, processing, assembling, inspecting, distributing,

  marketing, labeling, promoting, packaging, and/or advertising for sale or selling the ParaGard

  IUD.

         19.     At all times alleged herein, Defendants were authorized to conduct or engage in

  business within the state of Colorado and supplied the ParaGard IUD within the state of Colorado.

  Defendants received financial benefit and profits as a result of designing, manufacturing,

  marketing, advertising, selling and distributing the ParaGard IUD within the state of Colorado.

         20.     The combined acts and/or omissions of each Defendant resulted in indivisible

  injuries to Plaintiff.   Each of the above-named Defendants is a joint tortfeasor and/or co-

  conspirator and is jointly and severally liable to Plaintiff for the negligent acts and omissions

  alleged herein. Each of the above-named Defendants directed, authorized or ratified the conduct

  of each and every other Defendant.

         21.     The amount in controversy exceeds the jurisdictional limits of this court.

                                  JURISDICTION AND VENUE

         22.     Plaintiff incorporates by reference all of the above paragraphs.




                                                   5
                                             COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 6 of 42




          23.     Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1332 as complete

  diversity of citizenship exists between Plaintiff and Defendants and the matter in controversy

  exceeds the sum of $75,000.00, exclusive of interest and costs.

          24.     This Court has jurisdiction over the non-resident Defendants because they have

  conducted business in the state of Colorado. Defendants have committed a tort in whole or in part

  in the state of Colorado and have regular and continuing contacts with Colorado.

          25.     In addition, venue of this case is proper in the state of Colorado pursuant to 28

  U.S.C. § 1391 because a substantial part of the events giving rise to Plaintiff’s claims occurred in

  the state of Colorado.

                                    FACTUAL ALLEGATIONS

          26.     The ParaGard IUD is an intrauterine drug that can provide long-term birth control,

  up to 10 years, without hormones.

          27.     The ParaGard drug is a T-shaped plastic frame made of polyethylene and barium

  sulfate that is inserted into the uterus.    Copper wire coiled around the IUD produces an

  inflammatory reaction that is toxic to sperm and egg. A monofilament polyethylene thread is tied

  through the tip, resulting in two white threads, which aid in the detection and removal of the drug.

          28.     The ParaGard IUD has a propensity to break at the arms upon explant resulting in

  serious injuries.

          29.     At relevant times, Teva Defendants designed, researched, manufactured, labeled,

  packaged, promoted, marketed and/or sold the ParaGard IUD at issue after receiving New Drug

  Application approval from FDA.




                                                   6
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 7 of 42




         30.     In 2008, Teva USA became the owner of ParaGard when it acquired Duramed

  Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., through its purchase of Barr

  Pharmaceuticals.

         31.     Upon information and belief, when Teva USA acquired Duramed, a division of

  Barr Pharmaceuticals, Inc., it also acquired Duramed’s manufacturing facilities, sales force, and

  responsibility for maintaining and updating the labeling for ParaGard.

         32.     Shortly thereafter, Teva USA changed the name of Duramed Pharmaceuticals, Inc.,

  a division of Barr Pharmaceuticals, Inc., to Teva Women’s Health, Inc., a wholly owned subsidiary

  of Teva USA.

         33.     On August 31, 2009, Duramed Pharmaceuticals, Inc. filed with the Ohio Secretary

  of State a Certificate of Amendment to Foreign Corporation Application For License requesting a

  name change. A new entity was not created, and no entities were dissolved. Duramed’s license

  number did not change. Instead, Duramed changed its name to Teva Women’s Health, Inc.

         34.     Upon information and belief, Teva Women’s Health, Inc., is simply a new name

  for Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.

         35.     Upon information and belief, and for purposes of liability and interest, Teva

  Women’s Health, Inc., is the same entity as Teva Women’s Health, LLC. Teva Women’s Health,

  Inc., converted into Teva Women’s Health, LLC under the laws of Delaware. Del. Code Ann. Tit.

  8, 266. Pursuant to Del. Code Ann. Tit. 8, 266, a company that converts from one entity into

  another is deemed to be a continuation of the preexisting company. A conversion does not equate

  to a dissolution and no winding up takes place. Therefore, Teva Women’s Health, Inc., did not




                                                  7
                                            COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 8 of 42




  dissolve, windup, or cease to exist and liability continues from the corporation to the Limited

  Liability Company.

         36.     Upon information and belief on August 11, 2017, Teva Women’s Health, Inc.,

  converted into Teva Women’s Health, LLC and sold off all of its assets.

         37.     ParaGard is currently sold only in the U.S. and had earned revenues of

  approximately $168 million for the twelve-month period ending June 30, 2017.

         38.     The ParaGard was marketed heavily by Teva Defendants as being safe and

  effective, and promising fewer side effects than other birth control methods.

         39.     The marketing and promotional efforts of Teva Defendants, their advertisers, and

  sales force served to overstate the benefits of ParaGard and minimize and downplay the risks.

  These promotional efforts were made while Teva Defendants fraudulently withheld important

  safety information from health care providers and the public.

         40.     Prior to Plaintiff being implanted with the ParaGard IUD, Defendants knew and

  should have known that the drug was defective and unreasonably dangerous.

         41.     Teva Defendants knew or should have known that ParaGard can and does cause

  serious harm to individuals who use it, due to the risk of the ParaGard’s arm breaking upon

  removal.

         42.     Teva Defendants knew of these risks from the trials they performed, their post-

  marketing experience and complaints, third party studies, and their own analysis of these studies,

  but took no action to adequately warn or remedy the defects and instead concealed, suppressed,

  and failed to disclose or fix this danger.




                                                   8
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 9 of 42




         43.     The product warnings for ParaGard were vague, incomplete, or otherwise wholly

  inadequate to alert prescribing physicians and patients to the actual risks associated with ParaGard.

         44.     Teva Defendants’ marketing and promotion, through its own website, sought to

  reassure physicians and patients that Defendants’ longstanding record of quality and safety

  assurance.

         45.     Based upon these representations, upon which Plaintiff and her physician relied,

  Plaintiff had the ParaGard implanted, believing it would be safe and effective, for the entire

  duration it was implanted and upon removal.

         46.     Since 2010, the FDA has received over 1600 reports of ParaGard breakage, with

  over 700 classified as serious.

         47.     Defendants failure to adequately communicate and report to the FDA the injuries

  associated with ParaGard resulted in inadequate warnings.

                               PLAINTIFF’S USE OF PARAGARD

         48.     On information and belief, on June 29, 2009, Plaintiff was implanted with

  Defendant’s ParaGard at Denver Health the Westside Family Clinic by a physician (Christine

  Shapiro).

         49.     Plaintiff, a young and healthy woman, at age 19, wanted the ParaGard because it

  was a reversible form of birth control that would allow her to conceive in the future.

         50.     On April 16, 2019, Plaintiff went to have the ParaGard removed at Denver Health

  Sheridan Health Clinic in Denver, Colorado. Only part of the IUD was removed without one T-

  arm because the device was broken.




                                                   9
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 10 of 42




         51.     Plaintiff’s healthcare provider attempted to remove the ParaGard as instructed by

  Teva, by grasping the ParaGard by the forceps and pulling gently. No extra force was used. Despite

  following the instructions provided by Teva, only a portion of the ParaGard was retrieved with the

  entire T-arm part broken and missing.

         52.     Prior to her procedures, Plaintiff and her doctors were provided with no warning

  from the Defendants of the risk of ParaGard failure and injury, nor were Plaintiff and her doctors

  provided with adequate warning of the risk of removal of ParaGard. This information was known

  or knowable to the Defendants.

         53.     On information and belief, Plaintiff used the ParaGard IUD manufactured,

  packaged, marketed, sold and/or distributed by Defendants. The ParaGard reached Plaintiff

  without substantial change in the drug’s condition.

         54.     On information and belief, as a direct and proximate result of using ParaGard,

  Plaintiff developed serious and/or permanent adverse effects.

         55.     As a result of said injuries, Plaintiff suffered significant bodily and mental injuries,

  pain and suffering, mental anguish, disfigurement, embarrassment, inconvenience, loss of earnings

  and earning capacity, and have and will incur past and future medical expenses.

         56.     At all relevant times, Defendants had knowledge that there was a significant

  increased risk of adverse events associated with ParaGard including arm breakage, and despite this

  knowledge Defendants continued to manufacture, market, distribute, sell, and profit from sales of

  ParaGard.




                                                   10
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 11 of 42




         57.     Despite such knowledge, Defendants knowingly, purposely, and deliberately failed

  to adequately warn Plaintiff, patients, consumers, medical providers, and the public of the

  increased risk of serious injury associated with using ParaGard.

         58.     On information and belief, Plaintiff’s prescribing physicians would not have

  prescribed ParaGard to Plaintiff, would have changed the way they warned Plaintiff about the signs

  and symptoms of serious adverse effects of ParaGard, and discussed with Plaintiff the true risks

  of arm breakage and resulting injuries and complications had Defendants provided said physicians

  with an appropriate and adequate warning regarding the risks associated with the use of the

  ParaGard IUD.

         59.     As a direct and proximate result of Defendants’ conduct, Plaintiff suffered injuries,

  including, but not limited to, excruciating pain in the lower left side of her abdomen, chills, lack

  of pregnancy protection, pelvic pain, cramping, and loss of earnings from work, which resulted in

  damages to Plaintiff in a sum in excess of the jurisdictional limits of the Court.

         60.     Teva Defendants maintained a duty to Plaintiff after the ParaGard was implanted

  and until it was removed.

         61.     As a direct result of Plaintiff’s use of the ParaGard, Plaintiff suffered from having

  a broken arm of the ParaGard in her, causing her damage, including but not limited to pain,

  suffering, mental anguish, damage of reproductive health, loss of enjoyment of life, medical

  expenses and other out of pocket losses and loss of income.

                                      DELAYED DISCOVERY

         62.     Plaintiff incorporates by reference the factual portion of this Complaint as if fully

  set forth herein and additionally, or in the alternative, if same be necessary, allege as follows:




                                                   11
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 12 of 42




         63.     Plaintiff pleads that the discovery rule should be applied to toll the running of the

  statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence

  should have known, of facts indicating that the Plaintiff had been injured, the cause of the injury

  and the tortious nature of the wrongdoing that caused the injury.

         64.     Despite diligent investigation by Plaintiff into the cause of her injuries, including

  consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and damages and

  their relation to the Plaintiff’s ParaGard IUD and Defendants’ wrongful conduct was not

  discovered and could not have been discovered, until a date within the applicable statute of

  limitations for filing each of Plaintiff’s claims. Therefore, under appropriate application of the

  discovery rule, Plaintiff’s suit was filed well within the applicable statutory limitations period.

         65.     Any applicable statutes of limitations have been tolled by the knowing and active

  concealment and denial of material facts known by the Defendants when they had a duty to disclose

  those facts. The Defendants’ purposeful and fraudulent acts of concealment have kept Plaintiff

  ignorant of vital information essential to the pursuit of Plaintiff’s claims, without any fault or lack

  of diligence on Plaintiff’s part, for the purpose of obtaining delay on Plaintiff’s filing of their

  causes of action. The Defendants’ fraudulent concealment did result in such delay.

         66.     Defendants’ are estopped from relying on the statute of limitations defense because

  Defendants failed to timely disclose, among other things, facts evidencing the defective and

  unreasonably dangerous nature of their ParaGard IUD.

                                      CAUSES OF ACTION
                                     COUNT I – NEGLIGENCE

         67.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.



                                                    12
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 13 of 42




         68.        At times relevant, Teva Defendants were in the business of designing, developing,

  setting specifications, manufacturing, marketing, selling and/or distributing the ParaGard IUD,

  including the one that was implanted into the Plaintiff.

         69.        Defendants had a duty to exercise reasonable and ordinary care in the manufacture,

  design, labeling, instructions, warnings, sale, marketing, safety surveillance and distribution of the

  ParaGard so as to avoid exposing others to foreseeable and unreasonable risks of harm.

         70.        Defendants breached their duty of care to the Plaintiff and her physicians, in the

  manufacture, design, labeling, warnings, instructions, sale, marketing, safety surveillance, and

  distribution of the ParaGard.



               a.      Defendants knew that the ParaGard could break upon removal and failed to

                       warn Plaintiff of this potential injury.

               b.      Defendants had a duty to warn Plaintiff of the potential for breakage at the

                       arm(s) upon removal. Defendants breached that duty and Plaintiff was harmed.

         71.        Defendants knew or reasonably should have known that the ParaGard IUD was

  dangerous or likely to be dangerous when used in its intended or reasonably foreseeable manner.

         72.        At the time of the manufacture and sale of the ParaGard IUD, Defendants knew or

  should have known that the ParaGard IUD was designed and manufactured in such a manner so

  as to present an unreasonable risk of the fracture of the arm of the drug upon removal.

         73.        At the time of the manufacturer and sale of the ParaGard IUD, Defendants knew or

  should have known that the ParaGard IUD was designed and manufactured to have unreasonable




                                                     13
                                                COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 14 of 42




  and insufficient strength or structural integrity to withstand normal placement and subsequent

  removal.

         74.        At the time of the manufacture and sale of the ParaGard IUD, Defendants knew or

  should have known that using the ParaGard IUD for its intended use or in a reasonably foreseeable

  manner created a significant risk of a patient suffering severe injuries, including but not limited to

  additional surgeries and/or medical procedures in order to remove the fragmented drug, even

  leading to hysterectomy.

         75.        Defendants knew or reasonably should have known that the consumers of the

  ParaGard IUD would not realize the danger associated with using the drug for its intended use

  and/or in a reasonably foreseeable manner.

         76.        Defendants breached their duty to exercise reasonable and prudent care in the

  development, testing, design, manufacture, inspection, marketing, labeling, promotion,

  distribution, and sale of the ParaGard IUD in, among others, the following ways:

               a.      Designing and distributing a product in which they knew or should have known

                       that the likelihood and severity of potential harm from the product exceeded the

                       burden of taking measures to reduce or avoid harm;

               b.      Designing and distributing a product in which they knew or should have known

                       that the likelihood and severity of potential harm from the product exceeded the

                       likelihood of potential harm from other drug available for the same purpose;



               c.      Failing to use reasonable care in manufacturing the product and producing a

                       product that differed from their design or specifications;




                                                    14
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 15 of 42




           d.   Failing to use reasonable care to warn or instruct Plaintiff, Plaintiff’s healthcare

                providers or the general health care community about the ParaGard IUD’s

                substantially dangerous condition or about facts making the product likely to be

                dangerous, including pre-and post-sale;

           e.   Failing to perform reasonable pre-and post-market testing of the ParaGard IUD

                to determine whether or not the product was safe for its intended use;

           f.   Failing to provide adequate instructions, guidelines, and safety precautions, to

                those persons to whom it was reasonably foreseeable would recommend, use,

                implant and remove the ParaGard IUD;

           g.   Advertising, marketing and recommending the use of the ParaGard IUD, while

                concealing and failing to disclose or warn of the dangers known by the

                Defendants to be connected with and inherent in the use of the ParaGard IUD;

           h.   Representing that the ParaGard IUD was safe for its intended use when in fact,

                Defendants knew and should have known the product was not safe for its

                intended purpose;

           i.   Continuing manufacture and sale of the ParaGard IUD with the knowledge that

                the IUD was dangerous and not reasonably safe, and failing to comply with the

                FDA good manufacturing regulations;

           j.   Failing to use reasonable and prudent care in the design, research, manufacture,

                and development of the ParaGard IUD so as to avoid the risk of serious harm

                associated with the use of the IUD;




                                              15
                                         COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 16 of 42




               k.      Failing to establish an adequate quality assurance program used in the

                       manufacturing of the ParaGard IUD;

               l.      Failing to establish and maintain an adequate post-marketing surveillance

                       program for the ParaGard IUD;

               m.      Failing to adequately and correctly report safety information relative to the

                       ParaGard product resulting in inadequate warnings; and

               n.      Failing to provide adequate and continuous warnings about the inherent danger

                       of breakage with the ParaGard upon removal.

         77.        A reasonable manufacturer, distributor, and/or seller under the same or similar

  circumstances would not have engaged in the aforementioned acts and omissions.

         78.        As a direct and proximate result of the Defendants’ design, manufacture, marketing,

  sale and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

         WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

  damages, for punitive damages and for costs, in an as yet unliquidated sum in excess of $75,000.00,

  and such other relief as this Court deems just and for a trial by jury on all issues so triable as a

  matter of right.

                        COUNT II – STRICT LIABILITY DESIGN DEFECT

         79.        Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.




                                                     16
                                                COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 17 of 42




         80.     The ParaGard is inherently dangerous and defective, unfit and unsafe for its

  intended use and reasonably foreseeable uses and does not meet or perform to the expectations of

  patients and their health care providers.

         81.     The ParaGard IUD was expected to, and did, reach its intended consumer without

  substantial change in the condition in which it was in when it left Defendants’ possession.

         82.     The ParaGard IUD implanted in Plaintiff was defective in design because it failed

  to perform as safely as persons who ordinarily use the products would have expected at time of

  use.

         83.     The ParaGard IUD implanted in Plaintiff was defective in design, in that the IUD’s

  risks of harm exceeded its claimed benefits.

         84.     Plaintiff and her healthcare providers used the ParaGard IUD in a manner that was

  reasonably foreseeable to the Defendants.

         85.     Neither Plaintiff nor her healthcare providers could have by the exercise of

  reasonable care discovered the IUD’s defective conditions or perceived its unreasonable dangers

  prior to her implantation of the drug.

         86.     As a result of the foregoing design defects, the ParaGard created risks to the health

  and safety of its users that were far more significant and devastating than the risks posed by other

  products and procedures available to treat the corresponding medical conditions, and which far

  outweigh the utility of the ParaGard.

         87.     Defendants have intentionally and recklessly designed the ParaGard with wanton

  and willful disregard for the rights and health of the Plaintiff and others, and with malice, placing

  their economic interests above the health and safety of the Plaintiff and others.




                                                   17
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 18 of 42




          88.     As a proximate result of the Defendants’ design of the ParaGard, Plaintiff has been

  injured catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of care, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues so triable as a matter of right.

                COUNT III – STRICT LIABILITY MANUFACTURING DEFECT

          89.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          90.     Teva    Defendants        designed,   set   specifications,   manufactured,   prepared,

  compounded, assembled, processed, marketed, labeled, performed pharmacovigilance, distributed

  and sold the ParaGard IUD that was implanted into the Plaintiff.

          91.     The ParaGard IUD implanted in Plaintiff contained a condition or conditions,

  which Defendants did not intend, at the time the ParaGard IUD left Defendants’ control and

  possession.

          92.     Plaintiff and Plaintiff’s health care providers used the drug in a manner consistent

  with and reasonably foreseeable to Defendants.

          93.     As a result of this condition or these conditions, the product failed to perform as

  safely as the ordinary consumer would expect, causing injury, when used in a reasonably

  foreseeable manner.




                                                        18
                                                 COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 19 of 42




          94.     The ParaGard was defectively and/or improperly manufactured, rendering it

  defective and unreasonably dangerous and hazardous to Plaintiff.

          95.     As a result of the manufacturing defects, the ParaGard creates risks to the health

  and safety of the patients that are far more significant and devastating than the risks posed by other

  products and procedures available to treat the corresponding medical conditions, and which far

  outweigh the utility of the ParaGard.

          96.     Defendants have intentionally and recklessly manufactured the ParaGard with

  wanton and willful disregard for the rights and health of the Plaintiffs and others, and with malice,

  placing their economic interests above the health and safety of the Plaintiff and others.

          97.     As a proximate result of the Defendants’ manufacture of the ParaGard, Plaintiff has

  been injured catastrophically, and sustained severe and permanent pain, suffering, disability, and

  impairment, loss of enjoyment of life, loss of care, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues so triable as a matter of right.

                        COUNT IV – STRICT LIABILITY FAILURE TO WARN

          98.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          99.     Defendants designed, set specifications, manufactured, prepared, compounded,

  assembled, processed, marketed, labeled, distributed, and sold the ParaGard IUD, including the




                                                   19
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 20 of 42




  one implanted into Plaintiff, into the stream of commerce and in the course of same, directly

  advertised and marketed the drug to consumers or persons responsible for consumers.

          100.   At the time Defendants designed set specifications, manufactured, prepared,

  compounded, assembled, processed, marketed, labeled, distributed, and sold the ParaGard IUD

  into the stream of commerce, Defendants knew or should have known that the drug presented an

  unreasonable danger to users of the product when put to its intended and reasonably anticipated

  use.

          101.   Specifically, Defendants knew or should have known that the ParaGard IUD posed

  a significant risk that one of the arms of the drug could break upon removal, resulting in significant

  injuries.

          102.   Defendants had a duty to warn of the risk of harm associated with the use of the

  drug and to provide adequate warnings concerning the risk the drug could break upon removal,

  even if implanted properly and even if the drug remained properly in-place.

          103.   Defendants failed to properly and adequately warn and instruct the Plaintiff and her

  health care providers with regard to the inadequate research and testing of the ParaGard, and the

  complete lack of a safe, effective procedure for removal of the ParaGard.

          104.   The risks associated with the ParaGard IUD are of such a nature that health care

  providers and users could not have recognized the potential harm.

          105.   The ParaGard IUD was defective and unreasonably dangerous at the time of its

  release into the stream of commerce due to the inadequate warnings, labeling and/or instructions

  accompanying the product, including but not limited to, the implantation and subsequent removal

  of ParaGard.




                                                   20
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 21 of 42




          106.    The ParaGard IUD, when implanted in Plaintiff, was in the same condition as when

  it was manufactured, inspected, marketed, labeled, promoted, distributed and sold by the

  Defendants.

          107.    The Defendants intentionally, recklessly, and maliciously misrepresented the

  safety, risks, and benefits in order to advance their own financial interests, with wanton and willful

  disregard for the rights and health of the Plaintiff.

          108.    As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues so triable as a matter of right.

                                COUNT V – COMMON LAW FRAUD

          109.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          110.    The Defendants have falsely and fraudulently represented and continue to represent

  to the medical and healthcare community, Plaintiff and her physicians, and/or the public that the

  ParaGard IUD had been appropriately tested and was found to be safe and effective.

          111.    The representations made by the Defendants were, in fact, false. When the

  Defendants made their representations, they knew and/or had reason to know that those




                                                    21
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 22 of 42




  representations were false, and they willfully, wantonly, and recklessly disregarded the

  inaccuracies in their representations and the dangers and health risks to users of the ParaGard.

         112.     These representations were made by the Defendants with the intent of defrauding

  and deceiving the medical community, Plaintiff, and the public, and also inducing the medical

  community, Plaintiff, Plaintiff’s physicians, and/or the public, to recommend, prescribe, dispense,

  and purchase the ParaGard for use as a form of long-term birth control, all of which evidenced a

  callous, reckless, willful, and depraved indifference to the health, safety, and welfare of Plaintiff.

         113.     In representations to Plaintiff and/or to her healthcare providers, the Defendants

  fraudulently concealed and intentionally omitted the following material information:

             a.     That the ParaGard was not as safe as other products and procedures available to

                    aid in the long-term prevention of pregnancy;

             b.     That the risk of adverse events with the ParaGard was higher than with other

                    products and procedures available for birth control;

             c.     The ParaGard IUD was not adequately tested;

             d.     That the limited clinical testing for ParaGard revealed a higher risk of adverse

                    events, above and beyond those associated with other products and procedures

                    available for birth control;

             e.     That Defendants deliberately failed to follow up on the adverse results from

                    clinical studies and/or formal and informal reports from physicians and/or other

                    healthcare providers and either ignored, concealed and/or misrepresented those

                    findings;




                                                   22
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 23 of 42




            f.      That Defendants were aware of dangers in the ParaGard IUD in addition to and

                    above and beyond those associated with other products and procedures available

                    for birth control;

            g.      That the ParaGard IUD was defective, and that it caused dangerous and adverse

                    side effects, including but not limited to unacceptable incidents of breakage

                    upon removal;

            h.      That when the ParaGard IUD needed to be removed, the removal procedure had

                    a very high failure rate and/or needed to be performed repeatedly;

            i.      That the ParaGard IUD was manufactured negligently;

            j.      That the ParaGard IUD was manufactured defectively; and

            k.      That the ParaGard IUD was designed negligently and designed defectively.

         114.    The Defendants were under a duty to disclose to Plaintiff and her physicians, the

  defective nature of the ParaGard, including but not limited to, the risk of breakage prior to and

  upon removal, which could result in permanent injury.

         115.    The Defendants had sole access to material facts concerning the defective nature of

  the products and their propensity to cause serious and dangerous side effects and hence, cause

  dangerous injuries and damage to persons who used the ParaGard, such as Plaintiff.

         116.    The Defendants’ concealment and omissions of material facts concerning the safety

  of the ParaGard IUD were made purposefully, willfully, wantonly, and/or recklessly to mislead

  Plaintiff, Plaintiff’s physicians, surgeons, and healthcare providers and to induce them to purchase,

  prescribe, and/or dispense the ParaGard IUD; and/or to mislead them into reliance upon and cause

  them to use the ParaGard IUD.




                                                   23
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 24 of 42




         117.    At the time these representations were made by Defendants, and at the time Plaintiff

  and/or her physicians, used the ParaGard IUD, Plaintiff and/or her physicians were unaware of the

  falsehood of these representations, and reasonably believed them to be true.

         118.    The Defendants knew and had reason to know that the ParaGard IUD could and

  would cause severe and grievous personal injury to the users of the product and was inherently

  dangerous in a manner that exceeded any purported, inaccurate, or otherwise downplayed

  warnings.

         119.    In reliance upon these false representations, Plaintiff and her physicians were

  induced to, and did use the ParaGard IUD, thereby causing severe and permanent personal injuries

  and damages to Plaintiff. The Defendants knew or had reason to know that the Plaintiff and her

  physicians and other healthcare providers had no way to determine the truth behind the

  Defendants’ concealment and omissions, and that these included material omissions of facts

  surrounding the use of the ParaGard IUD, as described in detail herein.

         120.    Plaintiff and her physicians reasonably relied on facts provided by the Defendants,

  which foreseeably and purposefully suppressed and concealed facts that were critical to

  understanding the real dangers inherent to the use of the ParaGard IUD.

         121.    Having knowledge based on the Defendants research and testing, or lack thereof,

  Defendants blatantly and intentionally distributed false information, including but not limited to

  assurances to Plaintiff, the public, and Plaintiff’s healthcare providers and physicians, that the

  ParaGard IUD was safe for use as a means of providing long-term birth control and was as safe or

  safer than other product and/or procedures available and/or on the market. As a result of

  Defendants’ research and testing, or lack thereof, these Defendants intentionally omitted,




                                                  24
                                             COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 25 of 42




  concealed, and suppressed the dissemination of certain results of testing and research to healthcare

  professionals, Plaintiff, her physicians, and the public at large.

         122.    The Defendants had a duty when disseminating information to the public to

  disseminate truthful information; and a parallel duty not to deceive the public, Plaintiff, and/or her

  physicians.

         123.    The information distributed to the public, the medical community, Plaintiff and her

  physicians by the Defendants included, but was not limited to websites, information presented at

  medical and professional meetings, information disseminated by sales representatives to

  physicians and other medical care providers, professional literature, reports, press releases,

  advertising campaigns, television commercials, print advertisements, and/or other commercial

  media, and contained material representations which were false and misleading, as well as

  omissions and concealments of the truth about the dangers of the use of the ParaGard IUD.

         124.    These representations, and others made by the Defendants, were false when made

  and/or were made with the pretense of actual knowledge when such knowledge did not actually

  exist and were made recklessly and without regard to the true facts.

         125.    The Defendants recklessly and/or intentionally falsely represented the dangerous

  and serious health and safety concerns inherent in the use of the ParaGard to Plaintiff, her

  physicians and the public at large, for the purpose of influencing the sales of products known to

  be dangerous and defective, and/or not as safe as other alternatives.

         126.    At the time the representations were made, Plaintiff and her healthcare providers

  did not know the truth about the dangers and serious health and/or safety risks inherent in the use

  of the ParaGard.




                                                    25
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 26 of 42




          127.    Plaintiff did not discover the true facts about the dangers and serious health and/or

  safety risks, nor did Plaintiff discover the false representations of the Defendants, nor would

  Plaintiff with reasonable diligence have discovered the true facts about the Defendant’s

  misrepresentations at the time when the ParaGard IUD was surgically implanted into her.

          128.    Had Plaintiff known the true facts about the dangers and serious health and/or safety

  risks of the ParaGard IUD, neither Plaintiff nor her physician would not have purchased, used, or

  relied on Defendants’ representations and omissions concerning the ParaGard IUD.

          129.    As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard IUD, Plaintiff has been seriously injured, and sustained severe

  and permanent injury, pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                       COUNT VI – NEGLIGENT MISREPRESENTATION

          130.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          131.    At relevant times, Teva Defendants negligently provided Plaintiff, her healthcare

  providers, and the general medical community with false or incorrect information or omitted or

  failed to disclose material information concerning the ParaGard IUD, including, but not limited to,

  misrepresentations regarding the safety of the ParaGard IUD.




                                                   26
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 27 of 42




          132.     The information distributed by the Defendant to the public, the medical community,

  the Plaintiff and her healthcare providers, including advertising campaigns, labeling materials,

  print advertisements, commercial media, was false and misleading and contained omissions and

  concealment of truth about the dangers of the ParaGard IUD.

          133.     Defendants’ intent and purpose in making these misrepresentations was to deceive

  and defraud the public and the medical community, including Plaintiff and Plaintiffs’ health care

  providers; to falsely assure them of the quality of the ParaGard IUD and to induce the public and

  medical community, including Plaintiff and her healthcare provider to request, recommend,

  prescribe, implant, purchase and continue to use the ParaGard IUD.

          134.     The Defendants had a duty to accurately, and truthfully, represent to the medical

  and healthcare community, medical drug manufacturers, Plaintiff, her healthcare providers and the

  public, that the ParaGard IUD had been tested and found to be safe and effective for long term

  birth control.

          135.     The representations made by the Defendants were, in fact, false. The ParaGard IUD

  was not safe for human use in its intended and reasonably foreseeable manner. Use of the ParaGard

  IUD is dangerous as there is a risk that it may fracture upon removal and cause significant injury.

          136.     In reliance upon the false and negligent misrepresentations and omissions made by

  the Defendants, Plaintiff and Plaintiff’s healthcare providers were induced to, and did use the

  ParaGard IUD, thereby causing Plaintiff to endure severe and permanent injuries.

          137.     Defendants knew and had reason to know that the Plaintiff, Plaintiff’s healthcare

  providers, and the general medical community did not have the ability to determine the true facts

  which were intentionally and/or negligently concealed and misrepresented by the Defendants.




                                                   27
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 28 of 42




             138.   Plaintiff and her healthcare providers would not have recommended, and implanted

  ParaGard IUD had the true facts not been concealed by the Defendants.

             139.   Defendants had sole access to the material facts concerning the defective nature of

  the ParaGard IUD and its propensity to cause serious and dangerous side injuries.

             140.   At the time Defendants failed to disclose and misrepresented the foregoing facts,

  and at the time Plaintiff was implanted with the ParaGard IUD, Plaintiff and her healthcare

  providers were unaware of Defendants’ negligent misrepresentations and omissions.

             141.   The Defendants failed to exercise ordinary care in making representations

  concerning the ParaGard IUD while they were involved in their manufacture, sale, testing, quality

  assurance, quality control, and distribution in interstate commerce, because the Defendants

  negligently misrepresented the ParaGard’s high risk of unreasonable and dangerous adverse side

  effects.

             142.   The Defendants breached their duty to Plaintiff, her physicians, and the medical

  and

  healthcare community, by representing that the ParaGard IUD has no serious side effects different

  from older generations of similar products or procedures.

             143.   Plaintiff and Plaintiff’s healthcare providers reasonably relied upon the

  misrepresentations and omissions made by the Defendants, where they concealed and

  misrepresented facts that were critical to understanding the true dangers inherent in the use of the

  ParaGard IUD.

             144.   Plaintiff and Plaintiff’s healthcare providers’ reliance on the foregoing

  misrepresentations and omissions was the direct and proximate cause of Plaintiff’s injuries.




                                                    28
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 29 of 42




          145.    The Defendants knew, and had reason to know, that the ParaGard had been

  insufficiently tested, or had not been tested at all, that the products lacked adequate and accurate

  warnings, that they created a high risk, and/or higher than acceptable risk, and/or higher than

  reported risk that they represented a risk of adverse side effects, including, pain and suffering,

  surgery to remove the product, and other severe and personal injuries, which are permanent and

  lasting in nature.

          146.    As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                       COUNT VII – BREACH OF EXPRESS WARRANTY

          147.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          148.    At relevant times, Teva Defendants intended that the ParaGard be used in the

  manner that Plaintiff used it and Defendants expressly warranted that each product was safe and

  fit for use by consumers, that it was of merchantable quality, that its side effects were minimal and

  comparable to other treatments for long-term birth control, and that they were adequately tested

  and fit for their intended use.




                                                   29
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 30 of 42




         149.    At relevant times, Teva Defendants were aware that consumers, including Plaintiff,

  would use the ParaGard; which is to say that Plaintiff was a foreseeable user of the ParaGard.

         150.    Plaintiff and/or her implanting physicians were, at all relevant times, in privity with

  the Defendants.

         151.    ParaGard was expected to reach and did in fact reach its ultimate consumer,

  including Plaintiff and her implanting physicians, without substantial change in the condition in

  which it was manufactured and sold by the Defendants.

         152.    The Defendants breached various express warranties with respect to the ParaGard

  including the following particulars:

            a.      The Defendants represented to Plaintiff and her physicians and healthcare

                    providers through their labeling, advertising, marketing materials, detail

                    persons, seminar presentations, publications, notice letters, and regulatory

                    submissions that the ParaGard was safe, and fraudulently withheld and

                    concealed information about the substantial risks of serious injury associated

                    with using the ParaGard;

            b.      The Defendants represented to Plaintiff and her physicians and healthcare

                    providers that the ParaGard was as safe, and/or safer than other alternative

                    procedures and drugs and fraudulently concealed information, which

                    demonstrated that the ParaGard was not safer than alternatives available on the

                    market; and




                                                   30
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 31 of 42




              c.     The Defendants represented to Plaintiff and her physicians and healthcare

                     providers that the ParaGard was more efficacious than other alternatives and

                     fraudulently concealed information regarding the true efficacy of the products.

         153.      In reliance upon the Defendants’ express warranties, Plaintiff was implanted with

  the ParaGard as prescribed and directed, and therefore, in the foreseeable manner normally

  intended, recommended, promoted, and marketed by the Defendants.

         154.      At the time of making such express warranties, the Defendants knew or should have

  known that the ParaGard does not conform to these express representations because the ParaGard

  was not safe and had numerous side effects, many of which the Defendants did not accurately warn

  about, thus making the ParaGard unreasonably unsafe for its intended purpose.

         155.      Members of the medical community, including physicians and other healthcare

  professionals, as well as Plaintiff and her physicians, relied upon the representations and warranties

  of the Defendants in connection with use, recommendation, description, and/or dispensing of the

  ParaGard.

         156.      The Defendants breached their express warranties to Plaintiff in that the ParaGard

  was not of merchantable quality, safe and/or fit for its intended uses, nor was it adequately tested.

         157.      The Defendants’ breach constituted violations of common law principles and 13

  Pa. Stat. Ann. §2313, et seq.

         158.      As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.




                                                   31
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 32 of 42




          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                       COUNT VIII – BREACH OF IMPLIED WARRANTY

          159.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          160.    At relevant and material times, Teva Defendants manufactured, distributed,

  advertised, promoted, and sold the ParaGard.

          161.    At relevant times, Teva Defendants intended that the ParaGard be implanted for the

  purposes, and in the manner, that Plaintiff or her physicians or surgeons used it and the Defendants

  impliedly warranted each ParaGard to be of merchantable quality, safe and fit for such use, and to

  have been adequately tested.

          162.    Defendants were aware that consumers, including Plaintiff or her physicians or

  surgeons would implant the ParaGard in the manner described by the instructions for use and that

  Plaintiff was the foreseeable user of the ParaGard.

          163.    Plaintiff and/or her physicians and surgeons were at all relevant times in privity

  with Defendants.

          164.    The Defendants’ ParaGard was expected to reach and did in fact reach consumers,

  including Plaintiff and/or her physicians and surgeons, without substantial change in the condition

  in which they manufactured and sold by Defendants.




                                                   32
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 33 of 42




         165.    Defendants breached various implied warranties with respect to the ParaGard,

  including the following particulars:

            a.      Defendants represented through their labeling, advertising, marketing materials,

                    detail persons, seminar presentations, publications, notice letters, medical

                    literature, and regulatory submissions that the ParaGard was safe and

                    fraudulently withheld and concealed information about the substantial risks of

                    serious injury associated with using the ParaGard;

            b.      Defendants represented that the ParaGard was safe, and/or safer than other

                    alternative drugs or procedures and fraudulently concealed information, which

                    demonstrated that the ParaGard was not as safe or safer than alternatives

                    available on the market; and

            c.      Defendants represented that the ParaGard was more efficacious than other

                    alternative treatments and fraudulently concealed information, regarding the true

                    efficacy of the ParaGard.

         166.    In reliance upon Defendants’ implied warranties, Plaintiff and/or her implanting

  physicians and surgeons used the ParaGard as prescribed in the foreseeable manner normally

  intended, recommended, promoted, and marketed by Defendants.

         167.    Defendants breached their implied warranties to Plaintiff and/or her implanting

  physicians and surgeons in that the ParaGard was not of merchantable quality, safe and fit for its

  intended use, or adequately tested, in violation of common law principles and the following

  statutory provision: California Civil Code §§1791 et seq.




                                                   33
                                             COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 34 of 42




          168.    As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

              COUNT IX – VIOLATION OF CONSUMER PROTECTION LAWS

          169.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.

          170.    Plaintiff purchased and used the ParaGard primarily for personal use thereby

  suffering ascertainable losses, as a result of the Defendants’ actions in violation of the consumer

  protection laws.

          171.    Had the Defendants not engaged in the deceptive conduct described herein, Plaintiff

  and her physicians would not have purchased and/or paid for the ParaGard and would not have

  incurred related medical costs and injury.

          172.    The Defendants engaged in wrongful conduct while at the same time obtaining,

  under false pretenses, moneys from Plaintiff for the ParaGard, that was implanted into her, and

  that would not have been paid for had the Defendants not engaged in unfair and deceptive conduct.

          173.    Unfair methods of competition of deceptive acts or practices that were proscribed

  by law, including the following:




                                                   34
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 35 of 42




              a.     Representing that goods or services have characteristics, ingredients, uses

                     benefits or quantities that they do not have;

              b.     Advertising goods or services with the intent not to sell them as advertised; and

              c.     Engaging in fraudulent or deceptive conduct that creates a likelihood of

                     confusion and/or misunderstanding.

         174.      Plaintiff was injured by the cumulative and indivisible nature of the Defendants’

  conduct. The cumulative effect of the Defendants’ conduct directed at patients, physicians, and

  consumers, including the Plaintiff and her physicians, was to create demand for and promote the

  sale of ParaGard. Each aspect of the Defendants’ conduct combined to artificially create sales of

  the ParaGard.

         175.      The Defendants have a statutory duty to refrain from unfair or deceptive acts or

  trade practices in the design, labeling, development, manufacture, promotion, and sale of the

  ParaGard.

         176.      Had the Defendants not engaged in the deceptive conduct described above, Plaintiff

  would not have purchased and/or paid for the ParaGard, and would not have incurred related

  medical costs.

         177.      The Defendants’ deceptive, unconscionable, or fraudulent representations and

  material omissions to patients, physicians, and consumers, including Plaintiff and her physicians,

  constituted unfair and deceptive acts and trade practices in violation of the state and Federal

  consumer protection statutes.




                                                   35
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 36 of 42




         178.    The Defendants’ actions, as complained of herein, constitute unfair competition or

  unfair, unconscionable, deceptive, or fraudulent acts, or trade practices in violation of state and

  Federal consumer protection statutes.

         179.    The Defendants have engaged in unfair competition or unfair or deceptive acts or

  trade practices or have made false representations in violation under the statute listed above to

  protect consumers against unfair, deceptive, fraudulent and unconscionable trade and business

  practices and false advertising, the Defendants are the suppliers, manufacturers, advertisers, and

  sellers, who are subject to liability under such legislation for unfair, deceptive, fraudulent and

  unconscionable consumer sales practices.

         180.    Pursuant to the terms of the asset purchase agreement, Teva Women’s Health, Inc.,

  claims to maintain liability for all ParaGard placed prior to the execution of the asset purchase

  agreement in September of 2017. However, Teva Women’s Health, Inc., converted to Teva

  Women’s Health, LLC and sold off all of its assets.

         181.    The Defendants violated the statutes that were enacted to protect consumers against

  unfair, deceptive, fraudulent, and unconscionable trade and business practices and false

  advertising, by knowingly and falsely representing that the ParaGard was fit to be used for the

  purpose for which it was intended, when in fact it was defective and dangerous, and by other acts

  alleged herein. These representations were made in uniform promotional materials and product

  labeling.

         182.    The actions and omissions of the Defendants alleged herein are uncured or

  incurable deceptive acts under the statutes enacted in the states to protect consumers against unfair,

  deceptive, fraudulent and unconscionable trade and business practices and false advertising.




                                                   36
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 37 of 42




          183.    The Defendants had actual knowledge of the defective and dangerous condition of

  the ParaGard and failed to take any action to cure such defective and dangerous conditions.

          184.    Plaintiff and her implanting physicians and surgeons relied upon the Defendants’

  misrepresentations and omissions in determining which product and/or procedure to undergo

  and/or perform.

          185.    The Defendants’ deceptive, unconscionable, or fraudulent representations and

  material omissions to patients, physicians and consumers, constitute unfair and deceptive acts and

  practices.

          186.    By reason of the unlawful acts engaged by the Defendants, and as a direct and

  proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

          187.    As a proximate result of the Defendants’ design, manufacture, marketing, sale

  and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

  severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

  reproductive health, comfort, and economic damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                                 COUNT X – GROSS NEGLIGENCE

          188.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

  as if each were set forth fully and completely herein.




                                                   37
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 38 of 42




         189.    The wrongs done by the Defendants were aggravated by the kind of malice, fraud,

  and grossly negligent disregard for the rights of others, the public, and Plaintiff , for which the law

  would allow, and which Plaintiff will seek at the appropriate time under governing law for the

  imposition of exemplary damages, in that Defendants’ conduct was specifically intended to cause

  substantial injury to Plaintiff; or when viewed objectively from Defendants’ standpoint at the time

  of the conduct, involved an extreme degree of risk, considering the probability and magnitude of

  the potential harm to others, and Defendants were actually, subjectively aware of the risk involved,

  but nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others;

  or included material representations that were false, with Defendants, knowing that they were false

  or with reckless disregard as to the truth and as a positive assertion, with the intent that the

  representation is acted on by Plaintiff.

         190.    Plaintiff and her physicians relied on the representations of Defendants and suffered

  injury as a proximate result of this reliance.

         191.    Plaintiff therefore will seek to assert claims for exemplary damages at the

  appropriate time under governing law in an amount within the jurisdictional limits of the Court.

         192.    Plaintiff also alleges that the acts and omissions of Defendants, whether taken

  singularly or in combination with others, constitute gross negligence that proximately caused

  injuries to Plaintiff. In that regard, Plaintiff will seek exemplary damages in an amount that would

  punish Defendants for their conduct, and which would deter other manufacturers from engaging

  in such misconduct in the future.

         WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in




                                                    38
                                               COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 39 of 42




  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                                COUNT XI – PUNITIVE DAMAGES

          193.    Plaintiff incorporates by reference each and every allegation contained in the

  preceding paragraphs as though fully set forth herein.

          194.    At times material hereto, Teva Defendants knew or should have known that their

  ParaGard, as designed, manufactured, assembled, sold and/or distributed was inherently

  dangerous.

          195.    At times material hereto, Teva Defendants attempted to misrepresent and did

  misrepresent facts concerning the safety of their ParaGard.

          196.    Teva Defendants’ misrepresentations included knowingly withholding material

  information from the public and consumers alike, including Plaintiff, concerning the safety of the

  ParaGard.

          197.    At times material hereto, Teva Defendants knew and recklessly disregarded the fact

  that their ParaGard could cause serious, disabling, and permanent injuries to individuals such as

  Plaintiff.

          198.    Notwithstanding the foregoing, Teva Defendants continued to aggressively market

  and promote their ParaGard IUD, without disclosing the risks.

          199.    As a direct and proximate result of Teva Defendants’ willful, wanton, careless,

  reckless, conscious, and deliberate disregard for the rights and safety of their consumers, Plaintiff

  suffered severe and permanent physical and emotional injuries, endured pain and suffering, and




                                                   39
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 40 of 42




  has suffered economic loss, including incurring significant expenses for medical care and

  treatment, and will continue to incur such expenses in the future.

          200.    Teva Defendants’ aforesaid conduct was committed with knowing, conscious,

  careless, reckless, willful, wanton, and deliberate disregard for the rights and safety of consumers,

  including Plaintiff, thereby entitling Plaintiff to punitive damages in an amount appropriate to

  punish Teva Defendants and deter them from similar conduct in the future.

          WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

  for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

  excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

  issues as triable as a matter of right.

                                         PRAYER FOR RELIEF

          Plaintiff incorporates by reference each and every paragraph of this Complaint as though

  set forth here in full and further prays:

          202.    So far as the law and this Court allows, Plaintiff demands judgment against each

  Defendant on each count as follows:

             a.      All available compensatory damages for the described losses with respect to

                     each cause of action;

             b.      Past and future medical expenses, as well as the cost associated with past and

                     future life care;

             c.      Past and future lost wages and loss of earning capacity;

             d.      Past and future emotional distress;

             e.      Consequential damages;




                                                   40
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 41 of 42




            f.      All available noneconomic damages, including without limitation pain,

                    suffering, and loss of enjoyment of life;

            g.      All wrongful death damages permitted by law, where applicable;

            h.      Disgorgement of profits obtained through unjust enrichment;

            i.      Restitution;

            j.      Punitive damages with respect to each cause of action;

            k.      Reasonable attorneys' fees where recoverable;

            l.      Costs of this action;

            m.      Pre-judgment and all other interest recoverable; and

         Such other additional and further relief as Plaintiff may be entitled to in law or in equity.

                                   DEMAND FOR JURY TRIAL
         Plaintiff hereby demands trial by jury as to all issues.

  Dated: April 7, 2021


                                                By: /s/ Sarah A. Wolter
                                                  Sarah A. Wolter (Colorado Bar No. 47599)
                                                  ANDRUS WAGSTAFF
                                                  7171 W. Alaska Drive
                                                  Lakewood, CO 80226
                                                  Telephone: 866-795-9529
                                                  Facsimile: 888-875-2889
                                                  Email: sarah.wolter@andruswagstaff.com

                                                THE MICHAEL BRADY LYNCH FIRM

                                                By:      /s/ Michael B Lynch
                                                      Michael B. Lynch
                                                      (Will Seek Admission Pro hac vice)
                                                      Florida Bar #668478
                                                      127 W. Fairbanks Ave.
                                                      Winter Park, Florida 32789



                                                   41
                                              COMPLAINT
Case 1:21-cv-00985-RM-SKC Document 1 Filed 04/07/21 USDC Colorado Page 42 of 42




                                       (888) 585-5970
                                       michael@mblynchfirm.com


                                       Attorneys for Plaintiff




                                      42
                                  COMPLAINT
